Appeal by the employer and insurance carrier from a decision and award of the State Industrial Board awarding claimant eight and two-thirds weeks compensation at the rate of $15.92 per week and continuing the case. The appeal involves only the rate of compensation and its method of computation. Claimant was injured while working for the employer appellant under an arrangement whereby he worked only on Sundays, devoting the remainder of the week to his main employment by another employer wherein the injury in question occasioned him no disability. In said Sunday, one day per week, employment, his average earnings were $6.21. The decision appealed from fixed his rate of disability compensation under the latter part of subdivision 3 of section 14 of the Workmen’s Compensation Law, viz., by determining his average annual earnings at 200 times his daily earnings which, divided by 52, established a fictional weekly wage of $23.89, two thirds of which was the rate awarded. This was over twice his actual earnings when considered as what he earned during the period of time measured by a week. We think that claimant’s compensation is controlled by the minimum provided for by subdivision 6 of section 15 of said statute in that the arrangement' for his wages and earnings in his employment when injured may be said to have been at the rate of less than $8 per week and that he is accordingly limited in compensation for "his disability, which affects him solely therein, to his full earnings during such weekly period. The decision and award appealed from, should be modified by reducing claimant’s rate of compensation from $15.92 per week to $6.21 per week and as so modified affirmed, without costs. Decision and award appealed from modified by reducing claimant’s rate of compensation from $15.92 per week to $6.21 per week and as so modified affirmed, without costs. All concur, except Bliss, J., who dissents.